Per Curiam.

Suing the notes secured by a mortgage, and procuring judgment upon them, without satisfaction, in no way affects the validity of the mortgage.
The tenant is in possession of the demanded premises, as devisee of Jeremiah Woodward, claiming under mortgage made by the demandant to him, dated May 11, 1858. The mortgage is a valid subsisting mortgage. The mortgagor cannot maintain a writ of entry against the mortgagee, or his assignees, without showing a satisfaction of the mortgage.
A writ of entry by mortgagor against the mortgagee, or his assignee, is not an appropriate action in which to determine the validity of an attempted foreclosure.

Demandant nonsuit.